DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “arranged an outer circumferential wall” should be changed to “arranged on an outer circumferential wall” and, the phrase “in inner circumferential wall” should be changed to “in an inner circumferential wall” as the inner circumferential wall has not been mentioned before.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US 2005/0241864). Hiramatsu discloses an elliptical single wheeled vehicle (see figure 1) comprising:
a motor (8a), pedals (3,4,5,6) and a wheel (8), the motor comprising a motor housing (see the cylindrical envelope of the motor 8a in figure 1b) and a spindle (or axle for the wheel to spin, see the axle in figure 1b), wherein two ends of the spindle are fixedly connected to the pedals (through the support 7) respectively, the wheel is elliptical (see figure 1b and Para. 0066) and is of a hollow structure having two ends formed with openings (see figure 1b), and the wheel is arranged on the motor housing in a sleeving manner (see figure 1b), is fixedly connected to the motor housing (see figure 1b), and comprises a sleeve made from an elastic material (rubber, see Para. 0066).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Hood (US 2002/0058891). Regarding claim 9, Hiramatsu does not mention anti slip strips on the pedals, however, Hood discloses a machine with a foot support (16) which comprises anti-slip strips (14). It would have been obvious for one of ordinary skill in the art to modify Hiramatsu by adding anti-slip strips onto the pedals, in order to provide a gripping surface for the user of the single wheel vehicle.
Regarding claim 10, Hiramatsu discloses gripping grooves (to place the fingers) on the under side of the pedals (see figure 1b). Hiramatsu does not mention handle holes. However, one of ordinary skill in the art would have find it obvious to place holes where the gripping grooves are, in order to be able to have a better grip of the vehicle as the fingers would be able to go through the hole.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611